DETAILED ACTION
	In Reply filed on 05/09/2022, claims 1, 3-15, and 17-22 are pending. Claims 1, 3, 11, and 17 are amended. Claims 2 and 16 were previously canceled, and claims 21 and 22 are newly added. Claims 1, 3-15, and 17-22 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on 05/25/2022 and 06/09/2022.

The application has been amended as follows: 
Claim 1. (currently amended) A method for manufacturing an article made of a polymerized material, the method comprising: 
providing a vat of polymerizable material, the polymerizable material being transparent at least in [[the]] a 400- 800 nanometers wavelengths range; and 
irradiating said polymerizable material with a laser beam according to a predetermined pattern to polymerize said polymerizable material in order to form the article according to a predetermined number of successive scanning sequences, the predetermined pattern being determined based on a three- dimension representation of said article with positions in three dimensions of a plurality of volume units configured to form together said article, the laser beam scanning the vat in three dimensions in order to be focused at each of the positions of said volume units present in said predetermined pattern to initiate locally [[the]] polymerization of the polymerizable material at each of the positions, 
during the irradiating [[during]] each of the successive scanning sequences, said laser beam scanning a volume of the vat according to a predetermined 2Docket No. 7107-0190Appln. No. 16/618,521pathway comprising a succession of said positions of the volume units to be irradiated according to said predetermined pattern, the predetermined pathway comprising a position of each of the volume units  to be irradiated that is [[are]] not continuous with respect to a position of each of adjacent volume units  of the volume units that have been previously irradiated, 
wherein during one successive scanning sequence of said successive scanning sequences, the laser beam irradiates a first set of volume units of the vat, and during at least one following successive scanning sequence of said successive scanning sequences, the laser beam irradiates a second set of volume units, each volume unit of the second set of volume units being situated in between the first set of volume units, and 
wherein at least some volume units of the second set of volume units are not in contact with other adjacent volume units that have been previously irradiated. 


Claim 3. (currently amended) The method according to claim 1, wherein the laser beam scans the vat according to a part of said predetermined pathway during each of the predetermined number of successive scanning sequences, the part comprising [[the]]  positions of a plurality of volume units positioned in a part of or in a [[the]] whole volume of the article.
Claim 5. (currently amended) The method according to claim 3, whereinduring another successive scanning sequence of said successive scanning sequences, which is immediately following the at least one following successive scanning sequence, the laser beam irradiates  volume units situated in between two volume units of the first set of the volume units.
 
Claim 17. (currently amended) The method according to claim 3, wherein, during a specific scanning sequence of the successive scanning sequences, [[the]] actual positions of the volume units in [[of]] the vat having been irradiated by the laser beam during a [[the]] previous successive scanning sequence[[s]] of the successive scanning sequences are determined through one or more among measurements and calculations.

Claim 19. (currently amended) The method according to claim 1, wherein a change in each of the positions  of the volume units  having been irradiated by the laser beam is predicted through calculations.  

Claim 20. (currently amended) The method according to claim 19, wherein said predetermined pattern is determined taking into account the change in each of the positions  of the volume units  having been irradiated by the laser beam, in order for the volume units  having been irradiated by the laser beam to form together said article at the end of the irradiating.  

Claim 21. (currently amended) The method according to claim 1, wherein clusters of volume units are formed that are separate and apart from each other by successively irradiating the volume units along  the pathway[[s]].

(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, among others, the following limitations – 
(1) the predetermined pathway comprising a position of each of the volume units to be irradiated that is not continuous with respect to a position of each of adjacent volume units of the volume units that have been previously irradiated,
(2) wherein during one successive scanning sequence of said successive scanning sequences, the laser beam irradiates a first set of volume units of the vat, and during at least one following successive scanning sequence of said successive scanning sequences, the laser beam irradiates a second set of volume units, each volume unit of the second set of volume units being situated in between the first set of volume units, and 

(3) wherein at least some volume units of the second set of volume units are not in contact with other adjacent volume units that have been previously irradiated. 
Gelbart in view of Hokuf teaches the above-mentioned limitation-(1) (pages 4-7 of the OA mailed on 02/17/2022) and limitation-(2) (page 8 of the OA mailed on 02/17/2022) but does not specifically teach the limitation-(3) as Hokuf discloses that islets 32, 32’ (i.e., volume units) are anchored to volume units that have been previously irradiated (Hokuf: FIGURES 6-10). 
A close prior art reference of record Wu et al. (US 20110269865 A1) discloses a method for producing target structures by means of thermal polarization, wherein a sequential exposure of adjacent volume elements is carried out by means of a laser beam (abstract, ¶ [0052]). Although a laser beam coming from a source of point diverges through multiple micro lenses and forms multiple spots of focused light (¶ [0063]; FIGURE 3), Wu does not specifically teach the limitation-(3) as Wu discloses that an article is built by the sequential exposure of adjacent voxels with a laser beam (abstract, ¶ [0052]). 
A close prior art reference of record Ikuta et al. (JP H11170377 A) discloses a stereolithography processing method (¶ [0001]). According to the method, a 3D article having a chain structure comprises a plurality of freely moving chain members (¶ [0057], FIGURE 8). By virtue of the chain structure, the chain structure would include “at least some volume units of the second set of volume units are not in contact with other adjacent volume units that have been previously irradiated,” and thus Ikuta teaches the limitation-(3). However, the second set of volume units of the chain structure cannot be placed between the first set of volume units as recited in the limitation-(2) of claim 1 unless individual chain members of the chain structure are supposed to be in contact.  Therefore, the claimed limitations are distinguished from a 3D printing object having a volume unit not in contact with adjacent volume units by virtue of the structure of the 3D printing object. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipates or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations. 
Therefore, claim 1 is allowed, and claims 3-15 and 17-22 are allowed as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726